Citation Nr: 0429364	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  04-08 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tendonitis, right 
shoulder.

3.  Entitlement to service connection for degenerative 
changes, left shoulder.

4.  Entitlement to service connection for tendonitis, left 
bicep.

5.  Entitlement to service connection for a macular cyst, 
described as residual of a right eye injury.

6.  Entitlement to service connection for a low back 
disorder, described as status post (SP) laminectomy.

7.  Entitlement to service connection for a prostate 
disorder, described as obstructive voiding symptoms.

8.  Entitlement to service connection for a respiratory 
disorder.

9.  Entitlement to service connection for degenerative joint 
disease (DJD), and meniscal tear, described as residuals of 
right knee injury.

10.  Entitlement to service connection for residuals of a rib 
injury.

11.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

12.  Entitlement to a non-service-connected pension.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Services


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to June 1972, 
including service in Vietnam from September 1970 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran failed to appear, without indication of cause, 
for a scheduled videoconference hearing before the Board in 
May 2004.  Therefore, his request for a Board hearing is 
considered to have been withdrawn.  See 38 C.F.R. § 20.702.

By a letter dated October 15, 2004, the Board notified the 
veteran that his motion to advance his case on the docket was 
granted.  This case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a), (b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).

The service medical records reflect that the veteran was seen 
for injuries to his left ankle, his left foot, and his back.  
He also sustained a welding burn injury to his right eye and 
a cerebral concussion as the result of an automobile 
accident.  The service medical records also reflect that he 
was seen for asthma, bronchitis, anxiety, and urethritis. 

The file contains no post service medical records until the 
late 1980's.  VA medical records from about 1988 and on 
reveal treatment for several physical and psychiatric 
disorders as well as VA hospitalization for chronic 
alcoholism, polysubstance abuse, and related physical and 
mental disorders.

In a December 2003 VA examination, the examiner noted that 
the claims file was not available to him.  In addition, the 
examination did not address all of the claimed disabilities.  
Moreover, although degenerative joint disease of the spine, 
old granulomatous disease, left wrist joint space narrowing 
and pain, suspected cardiopulmonary disease, and testicular 
swelling were diagnosed during that examination, no findings 
regarding the severity of these conditions and their effects 
upon the veteran's ability to obtain and maintain 
substantially gainful employment was offered.  Likewise, no 
opinion was provided as to whether any identified disability 
was related to his military service.  Accordingly, the Board 
believes that the veteran should be afforded additional VA 
examination to ensure the adequacy of the record.  

In addition the Board notes that the veteran in his November 
2002 claim reported applying for Social Security 
Administration (SSA) disability benefits in September 2002.  
The RO was informed that these records were not available.  
As this case is otherwise being remanded for additional 
development, another attempt to obtain the SSA records should 
be made.

Accordingly, these matters are REMANDED to the RO for the 
following:  

1.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for any of his 
disabilities from the time of his 
separation from service in June 1972 to 
the present time.  Treatment records from 
all identified sources of treatment 
should be obtained.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA treatment reports.

2.  The RO should again request from the 
SSA the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
examination, the scope of which, by one 
or several contributing physicians, 
should be broad enough to cover all 
diseases, injuries, and residual 
conditions which have been previously 
identified (to include hypertension; 
tendonitis of the right shoulder and left 
bicep; degenerative changes of the left 
shoulder; post-operative residuals of 
laminectomy and degenerative joint 
disease of the spine; degenerative joint 
disease and meniscal tear of the right 
knee; a rib disorder; macular cyst of the 
right eye; a prostate disorder and 
testicular swelling; a respiratory 
disorder and old granulomatous disease; 
and psychiatric symptoms) and any other 
conditions which are suggested by the 
veteran's complaints, symptoms or 
findings at the time of examination.  The 
claims folder should be made available to 
the examiner(s) in conjunction with the 
examination(s).  All pertinent complaints 
or symptoms having a medical cause should 
be covered by a definite diagnosis.  
Examinations by specialists should be 
made were indicated.  All indicated tests 
and studies should be performed.  The 
examiner(s) must furnish an opinion as to 
the manifestations and severity of each 
identified disability, and the effect of 
the veteran's disabilities on his ability 
to work.  Additionally, the examiners 
should elicit from the veteran a history 
of the onset of all of the following 
disabilities which are found to be 
present:  hypertension, right shoulder, 
left shoulder, left bicep, right knee, 
back, right eye, prostate, respiratory, 
rib, and psychiatric disorder.  After 
review of the record, the examiners 
should provide opinions as to the 
etiology and date of onset of each of 
these disabilities.  The following 
matters should be specifically addressed 
in the examination reports:

?	What is the probability that any 
current back disability is related 
to the back complaints identified in 
the service medical records?

?	If a prostate disorder or any other 
voiding disorder is identified, is 
it at least as likely as not that 
any currently diagnosed urinary 
tract disorder is related to 
service, to include the urinary 
tract infection noted therein?

?	If a current respiratory disorder is 
identified, is it at least as likely 
as not that any current respiratory 
disorder began during the veteran's 
military service or is related to 
the symptoms noted therein?  The 
examiner's attention is directed to 
the service medical records which 
reveal that the veteran was treated 
for respiratory symptoms on more 
than one occasion during service.

?	If a current psychiatric disorder is 
identified, is it as likely as not 
that the current psychiatric 
disorder began during the veteran's 
military service or is related to 
the symptoms noted therein?  The 
examiner's attention is directed to 
the service medical records which 
reveal that anxiety was noted on 
more than one occasion during 
service.

If an opinion as to any of the above 
matters cannot be formulated without 
resort to pure speculation or remote 
possibility, the examiner should so 
state.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
review the claims.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

